In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-492 CV

____________________


JOSEPH DANIEL MOORE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-177,379




MEMORANDUM OPINION
	On December 21, 2006, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed additional time to file the record.  Appellant did not respond.  The
appellant did not file an affidavit of indigence and is not entitled to proceed without payment
of costs.  Tex. R. App. P. 20.1.  There being no satisfactory explanation for the failure to file
the record, the appeal is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs
are assessed against appellant.
	APPEAL DISMISSED.    



 
						______________________________
							STEVE McKEITHEN
							         Chief Justice 				


Opinion Delivered February 1, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.